Citation Nr: 1733398	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-46 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral eye disability, diagnosed as conjunctival concretions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral conjunctival concretions are related to in-service sun exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral conjunctival concretions have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the positive outcome of the below decision, any failure in VA's duty to notify and assist would constitute harmless error.  

Service Connection

The Veteran has a present diagnosis of bilateral conjunctival concretions, which he asserts is the result of significant sun exposure during active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be granted.

The Veteran has a present diagnosis of conjunctival concretions.  The Veteran has testified that during active naval service, he was required to stand watch on a ship deck for extended periods of time between January 1969 and December 1972.  He asserts that he was never issued sunglasses or other eye protection.

In August 2017, a VA ophthalmologist provided an opinion which stated that concretions are deposits within the cornea or conjunctiva that are presumed to occur as secondary to chronic inflammation.  The association of actinic exposure with conjunctival concretions is well established.  Places of residence and other outdoor exposures will over a lifetime contribute to the risk for concretions.  Therefore, although it cannot be stated with certainty that the Veteran's sun exposure during service was the principle cause for his concretions, it can be stated that the Veteran's sun exposure was at least as likely as not a contributor to the presence of these lesions.

In light of this opinion, the Board is satisfied that all three criteria for service connection have been met.  As such, service connection for bilateral conjunctival concretions is established.     



ORDER

Service connection for bilateral conjunctival concretions is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


